Citation Nr: 0314767	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  94-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of an injury to the thoracic spine, currently rated as 20 
percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	[redacted], Attorney-at-
law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel








INTRODUCTION

The veteran served on active duty from October 1987 to July 
1990, and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a total disability 
rating due to individual unemployability, and a March 1996 
rating decision, which granted the veteran service 
connection, with a noncompensable rating, for residuals of an 
injury to the thoracic spine.  In a December 1998 rating 
decision, the RO increased the veteran's rating for his 
thoracic spine injury residuals to 20 percent.  

The Board remanded these claims for further development in 
March 1997, April 1998, and August 1998.

This appeal was most recently presented to the Board in 
August 1999, at which time a decision was entered denying the 
veteran an increased initial rating for his service connected 
disability of the thoracic spine and a total disability 
rating due to individual unemployability.  The veteran filed 
an appeal to the U. S. Court of Appeals for Veterans Claims 
(Court), and in a June 2000 order, the Court granted a joint 
motion to remand the claim to the Board.

The veteran's claim was remanded by the Board in September 
2000.  


REMAND

Although the veteran's claim has been remanded on numerous 
occasions, it must be remanded one more time.  When the Court 
vacated the Board's August 1999 decision in June 2000, it 
referred to a joint motion which argued that the previous VA 
medical examination did not provide information regarding 
observable pain or functional loss as shown in range of 
motion movements.  The joint motion cited to DeLuca v. Brown, 
8 Vet.App. 202 (1995) and 38 C.F.R. § § 4.40, 4.45.

Therefore, when the Board remanded the veteran's claim in 
September 2000, it requested that, "The examiner should 
indicate whether there is pain, paralysis, weakened movement, 
excess fatigability, or incoordination on movement, and 
whether there was likely to be additional range of motion 
loss of the thoracic spine due to: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) excess fatigability; or 
(4) incoordination."  

However, a review of the September 2001 VA examination shows 
that this was not done.  The Court has underscored the role 
of agencies of original jurisdiction in carrying out the 
instructions in Board Remands.  As noted by the Court, the 
duties of the agencies of original jurisdiction in this 
regard are mandatory, and, furthermore, the Board of 
Veterans' Appeals is obligated to insure compliance with the 
instructions in Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, under Stegall v. West, the veteran's 
claim for service connection for an increased rating for a 
thoracic spine disability must be remanded for a new VA 
examination. 

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's thoracic spine. 

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of an injury to the 
thoracic spine.  The examiner should 
provide diagnoses of all disorders of the 
veteran's thoracic spine.  Such tests as 
the examining physician deems appropriate 
should be performed to include any 
neurological testing if warranted by the 
examination.  These tests should include 
a complete test of the range of motion of 
the veteran's thoracic spine.  In 
describing the range of motion of the 
spine, the examiner should answer the 
following questions: 

a.  What is the veteran's range of 
motion loss of the thoracic spine?

b.  Does the veteran have ankylosis 
of the dorsal spine (or the 
equivalent of ankylosis of the 
dorsal spine), and, if so, is such 
ankylosis favorable or unfavorable?  

c.  Does the veteran have 
intervertebral disc disease of the 
thoracic spine?  If he does, please 
comment on the degree of such 
intervertebral disc disease.  

d.  Does the veteran's dorsal spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the dorsal spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002) are applied in the 
development of this case.  

5.  After all of the directives above are 
accomplished, the RO should readjudicate 
the veteran's claim for an increased 
rating from 20 percent for a thoracic 
spine disability and a TDIU.  If the 
claim remains denied, the RO should 
provide the veteran with a supplemental 
statement of the case (SSOC).  The RO 
must provide the veteran with the 
appropriate amount of time to respond.  
The case should then be returned to the 
Board for further consideration, as 
appropriate.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




